Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 is missing a period at the end.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-9, 12-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherford 7.6-50 Hydraulic Tubing Tong.pdf in view of Gupta et al (US 2015/0101826).
Weatherford 7.6-50 Hydraulic Tubing Tong.pdf discloses:
1. Weatherford discloses a tong system comprising a first target (one button), a second target (second button), and a mode switch.
Weatherford fails to specify the method of rotating, identifying or analyzing the positions of the targets.
Gupta et al (US 2015/0101826) teaches: a method for determining an operational mode of a tong, comprising: 
rotating a first sensor target (a first position on drill string 10) relative to a first sensor (not shown); 
rotating a second sensor target relative to a second sensor (a second position on drill string 10, according to Paragraph [0047] rendering obvious multiple sensors); 
identifying a position of the first sensor target using the first sensor; and 
analyzing the position of the first sensor target to determine the operational mode of the tong.  
(Paragraphs [0046]-[0048]).
Therefore it would have been obvious to modify Weatherford as taught by Gupta which uses the sensing, identifying and analyzing steps for the benefit of confirming the operational status of the tong system, to obtain the invention as specified in the claim. 
2. The combination discloses the method of claim 1, further comprising shifting the operational mode of the tong.  (This may be performed by an operator as the system of Gupta is used for makeup and break-out operations.)
5. The combination discloses the method of claim 1, wherein the first sensor target is rotated at a higher height than the second sensor target.  (Weatherford 7.6-50 Hydraulic Tubing Tong)
6. The combination discloses the method of claim 1, wherein the tong includes a mode switch for shifting the operational mode of the tong between a first mode of operation and a second mode of operation.  (Weatherford illustrates such a mode switch.)
7. The combination discloses the method of claim 6, wherein the mode switch includes a first portion associated with the first mode and a second portion associated with the second mode  (Weatherford illustrates such a switch.)
8. The combination discloses the method of claim 7, wherein the first sensor target is coupled to the first portion and movable to a first position corresponding to the first mode of operation (Weatherford illustrates such a switch.)
9. The combination discloses the method of claim 8, wherein the second sensor target is coupled to the second portion and movable to a second position corresponding to the second mode of operation. (Weatherford illustrates such a switch.)  
12. The combination discloses the method of claim 9, wherein the first portion comprises a make button, and the second portion comprises a break button.  
13. The combination discloses the method of claim 12, wherein the first mode of operation corresponds to making up a tubular connection, and the second mode of operation corresponds to breaking out a tubular connection.  
15. The combination discloses the method of claim 9, wherein the first sensor is an optical imaging device.   (Gupta - Paragraph [0047])
16. The combination discloses the method of claim 9, wherein the first sensor is located above the first sensor target and the second sensor is located above the second sensor target.  (Weatherford illustrates such a switch.)  
17. The combination discloses the method of claim 9, wherein the mode switch is rotatable with a rotating portion of the tong.  (Weatherford illustrates such a switch.)  
18. The combination discloses the method of claim 17, wherein the first sensor target is located at a different radial distance from an edge of the rotating portion than the second sensor target.   (Weatherford illustrates such a switch.)  

Allowable Subject Matter
Claims 3-4, 10-11, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679